EXHIBIT 99.1 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the three and nine months ended December 31, 2013 (Expressed in Canadian Dollars) Index Page Management’s Responsibility for Financial Reporting 1 Condensed Consolidated Financial Statements Condensed Consolidated Interim Statements of Financial Position 2 Condensed Consolidated Interim Statements of Operations and Comprehensive Loss 3 Condensed Consolidated Interim Statements of Cash Flows 4 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity 5 Notes to Condensed Consolidated Interim Financial Statements 7 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed interim financial statements of Levon Resources Ltd. (an exploration stage company) are the responsibility of the Company’s management. These condensed financial statements are prepared in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the condensed interim financial statements prior to their submission to the Board of Directors for approval. The condensed interim financial statements have not been audited. “Ron Tremblay” “Annie Chan” Ron Tremblay Annie Chan, CA CEO CFO Vancouver, British Columbia February 13, 2014 1 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian Dollars) December 31, March 31, ASSETS Current Cash and cash equivalents $ $ Amounts receivable Prepaid expenses Investments (Note 4) Non-current assets Due from related parties (Note 11) - Reclamation deposits (Note 5) Amounts receivable (Note 6) Exploration and evaluation assets (Note 7) Property and equipment (Note 8) Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 11) Total Liabilities SHAREHOLDERS’ EQUITY Share capital (Note 9) Reserves Accumulated other comprehensive loss ) ) Deficit ) ) Total Equity Total Liabilities and Shareholders’ Equity $ $ Approved on behalf of the Board: “Gary Robertson” “Ron Tremblay” Gary Robertson Director Ron Tremblay
